Citation Nr: 1414941	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06- 26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to September 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of his hearing has been associated with the record. 

In August 2009 the Board issued a decision in which it determined that compensation under the provisions of 38 U.S.C.A. §1151 for residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar was properly severed.  The Board also concluded, in light of its determination regarding compensation under § 1151, that a retroactive increase was not warranted for the residuals of that disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims.  In August 2010 the parties entered into a motion to terminate the appeal with respect to the severance issue, as they had entered into a stipulation in which VA agreed to restore the Veteran's grant of compensation under § 1151 for status post right hemicolectomy secondary to bowel perforation, effective the date of the September 2006 severance.  The Court then granted the parties' joint motion for remand pertaining to the issue of an increased rating for the disability characterized as scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair.

In an August 2011 decision, the Board remanded these issues for additional development.

In a May 2012 Supplemental Statement of the Case (SSOC), the RO increased the disability evaluation to a 20 percent rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair.  Since the 20 percent evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The Veteran is in receipt of a temporary 100 percent rating for convalescence from surgery for the period from September 20, 2004 to November 30, 2004.  However, in a June 2011 statement, the Veteran's attorney asserted that the Veteran was entitled to a 100 percent rating for various periods of convalescence. 

Accordingly, the issue of entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence for the periods from December 1, 2004 to July 31, 2005 and from March 7, 2006 to July 7, 2006 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, have been manifested by abnormal distention and a pulling pain on attempting work but the medical evidence does not show a large, post-operative ventral hernia not well supported by a belt under ordinary circumstances; severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; significant weight loss, malnutrition, anemia, hematemisis, melena, or impairment of overall health.

2.  The Veteran's service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy scarring is superficial, stable, not painful on examination, measures no larger than 30cm squared, and is not productive of limitation of motion or function.

3.  The Veteran is service connected for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, evaluated as 20 percent disabling; type II diabetes mellitus with peripheral neuropathy bilateral lower extremities, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling and bilateral hearing loss, evaluated at a noncompensable rating.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as he has a combined 40 percent rating.

4.  The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair (excluding periods when a total disability rating was in effect) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.114, Diagnostic Codes 7339-7239, 7800-7805 (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After issuance of the October 2007 letter, and opportunity for the Veteran to respond, the May 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced agent and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for increased ratings and the grant of a TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran and the records from the Social Security Administration (SSA) have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.  As such, the Board has fulfilled its duty to assist in this matter. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4) (i) (2013). 

In this case, per the August 2011 Board remand instructions, the Veteran was provided with a VA examination most recently in January 2012.  The examination report is thorough and supported by VA outpatient treatment records.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria and also addressed the Veteran's employability.  The Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the January 2012 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




A. Residuals of hemicolectomy

Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Factual Background and Analysis

The Veteran claims that his residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar warrants a higher rating. 

The Veteran was granted compensation benefits for residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar under the provisions of 38 U.S.C.A. §1151 effective July 16, 2004.  At that time a noncompensable evaluation was assigned under Diagnostic Code7328.  38 C.F.R. § 4.114. 

The Veteran subsequently underwent a ventral hernia repair in September 2004.  He was awarded a 100 percent rating effective September 20, 2004, based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.  Thereafter, a 20 percent rating was assigned from December 1, 2004 until June 30, 2005, under Diagnostic Codes 7339-7329.  38 C.F.R. §4.114.  The Veteran underwent a second ventral hernia repair in June 2005.  A noncompensable rating was assigned effective July 1, 2005, the first day of the month following the second ventral hernia repair.  Consideration was given for a temporary total evaluation following the June 2005 ventral hernia repair surgery but there was no indication that the Veteran's condition warranted a convalescence period of thirty days or more following his surgery.

As noted above, in a May 2012 SSOC, the RO increased the disability evaluation to a 20 percent rating  under Diagnostic Codes 7339-7329 for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, effective December 1, 2004.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Additionally, because the Veteran's service-connected disability includes the residual scar in addition to the hernia itself, the Board will evaluate the Veteran's disability under the applicable rating criteria for both hernias and scars.

Under Diagnostic Code 7339, a 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

Diagnostic Code 7329 provides ratings for resection of the large intestine. Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling. Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA examination in December 2004.  The examiner noted that the Veteran had a laparotomy and right hemicolectomy for repair of a perforation which occurred during a colonoscopy examination about a month or so after the surgery.  Since then, the Veteran had problems with abdominal gaseous distention.  Had did not have a recurrence of the hernia but he became diffusely distended, especially in the upper abdomen periodically.  His bowel movements tended toward constipation but this was improved with stool softener.  He had no abdominal pain.  On examination, his abdomen was softly distended.  There was a midline scar extending from just below his xiphoid to the lower abdomen going around the umbilicus through the mid lower abdomen measuring 10 inches in length.  He had diastasis recti, so when he contracted his abdominal muscles by raising his head off of the examining table there was a midline bulge from the diastasis.  However, the examiner did not feel a hernia defect in the scar itself.  No hernia was noted when standing.  He did have prominent diastasis recti.  The abdomen was generally soft and nontender.  Bowel sounds were hyperactive.  No hemorrhoids were seen but the Veteran reported that he had hemorrhoids since his surgery and that these came on periodically with a little bit of bleeding at times.  The diagnosis was right hemicolectomy for iastrogenic colonoscopy perforation; ventral hernia secondary to the surgery and at the site of the surgery; and ventral hernia repair without evidence of recurrence.  

The Veteran also underwent a VA scars examination in December 2004 to examiner his incisional scar from the right hemicolectomy secondary to the colon perforation at the time of his colonoscopy.  On examination, the scar was located mid abdomen beginning 1 inch below the xiphoid and extending down to the mid epigastrium to the umbilicus, circumlinear around the umbilicus and extending down to the mid lower abdomen in the midline.  The scar measured 10 inches in length which was 1/4 inch at its widest part in the epigastrium.  There was no pain on examination of the scar.  There was no adherence to the underlying tissue and the skin appeared normal.  The scar was a little darker than the adjacent skin, slightly shiny but no scaling.  The scar was stable.  There was no elevation or depression of the scar.  It was superficial and a typical incisional scar.  There was no underlying tissue damage and no inflammation.  However, the scar was a little darker than the surrounding skin.  There was no involvement elsewhere.  The diagnosis was midline abdominal incisional scar secondary to his previous surgery.

In June 2005, the Veteran underwent a right hemicolectomy secondary to bowel perforation from a colonoscopy.  

In May 2006, the Veteran underwent a repair of his incisional hernia.  It was noted that his wound appeared to be healing nicely.  

Per the August 2011 Board remand instructions, the Veteran underwent a VA examination in January 2012.  The examiner noted that in June 2004, the Veteran underwent a resection of the large intestine due to an accidental perforation of the colon during a colonoscopy.  He subsequently developed an incisional hernia which had required an additional 3 surgeries including repair with mesh in May 2006.  The Veteran reported that he had "done pretty well" since his last surgery as he noted that this particular surgery decreased the size of his incisional protuberance and amount of discomfort.  He did have persistent problems with having to limit the size of his meals.  He did not feel that he has had to limit the types of food.  He denied other resulting current or recent symptoms leading to pain.  He did not require continuous medication for control of his intestinal conditions.  He did have moderate symptoms attributable to the resection of his large intestine surgery as he had abnormal distension.  His abnormal distension was moderate and persistent but worse with overeating.  He also had nausea that occurred sporadically (perhaps twice per month) that he did not take medications for.  He had vomiting every other month on average which usually occurred with overeating.  He had increased discomfort that was relieved post emesis.  He had pulling pain on attempting work or aggravated by movements of the body.  He also had recurring constipation at least every other day.  He felt that this was related to his dietary intake and he did not take any current medications for this.  He did not have weight loss or an inability to gain weight attributable to his intestinal surgery.  He weighed 196 pounds in June 2004 prior to his first surgery and currently weighed 192 pounds.  His intestinal condition did not require an ileostomy or colostomy.  

The Veteran had moderate distension/protuberance of abdomen with mild diffuse nonspecific tenderness (the Veteran stated that this was the usual appearance his abdomen).  There were no definite mass or signs of peritoneal irritation.  No current hernia appreciated (last surgical repair of hernia appeared to be holding).  He did not use or need a support or hernia belt.  There was no evidence of severe diastasis of the recti muscles nor extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.

Regarding the Veteran's scars, he had a surgical scar from his 2004 colon resection and subsequent hernia repairs (all surgeries followed the same incisional line).  None of the scars of the trunk or extremities were painful and none of the scars of the trunk or extremities were unstable with frequent loss of covering of skin over the scar.  The scars were not both painful and unstable.  The scars were not due to burns.  On his anterior trunk, he had a well healed, nontender laparotomy scar from just below the xiphoid process, around to the left of the umbilicus and extending to suprapubic area.  The scar was superficial and non-linear and was 30 x 1cm.  The approximate total area of the superficial, non-linear scar of the anterior trunk was 30cm squared.  He had no deep linear scars.  None of the scars resulted in limitation of function and he had no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  

Upon review of all relevant evidence of record, the Board finds that the disability picture associated with the Veteran's residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair disability, does not meet or more nearly approximate the criteria for an evaluation greater than 20 percent at any point in time.  

As noted above, to warrant a 40 percent rating under Diagnostic Code 7339, the Veteran's disability would have to be manifested by a large, post-operative ventral hernia that was not well supported by a belt under ordinary circumstances.  See 38 C.F.R. §4.114, Diagnostic Code 7339 (2013).  The medical evidence of record does not demonstrate that the criteria for this higher rating are met.

In this case, throughout the rating period and excluding all periods when a total rating was in effect, the evidence shows that the Veteran's residuals of incisional hernia repair have been manifested by moderate distension/protuberance of abdomen with mild diffuse nonspecific tenderness.  There is no indication at any time for a supporting belt.  While the Veteran subsequently developed an incisional hernia which had required an additional 3 surgeries including repair with mesh in May 2006, there is no evidence that any of the Veteran's multiple hernias were large.  In fact, the most recent VA examination in January 2012 indicated that no current hernia was appreciated and there was no definite mass as the last surgical repair of hernia appeared to be holding.  Moreover, the January 2012 VA examiner also determined that there was no evidence of severe diastasis of the recti muscles nor extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.  The Veteran's disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under Diagnostic Code 7339.

Regarding Diagnostic Code 7329, as noted above, to warrant a 40 percent rating under Diagnostic Code 7329, the Veteran's disability would have to be manifested by a resection of the large intestine with severe symptoms, objectively supported by examination findings.  See 38 C.F.R. §4.114, Diagnostic Code 7339 (2013).  The medical evidence of record does not demonstrate that the criteria for this higher rating are met as there is no evidence that the Veteran's symptoms are severe.

While Diagnostic Code 7329 does not provide guidance for the "moderate" symptoms description, the Board notes that Diagnostic Code 7319 provides an additional description of symptoms considered to be moderate.  Diagnostic Code 7319 also directly addresses bowel disturbance.  

Under Diagnostic Code 7319, the maximum rating of 30 percent is warranted for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

During his January 2013 VA examination, the Veteran reported that he had "done pretty well" since his last surgery.  He did have persistent problems with having to limit the size of his meals but did not have to limit the types of food he ate.  Notably, the examiner specifically described the Veteran's symptoms as "moderate" on numerous occasions.  He indicated that the Veteran's abnormal distension was moderate and persistent but worse with overeating.  The Veteran also had nausea that occurred sporadically (perhaps twice per month), vomiting every other month on average which usually occurred with overeating, increased discomfort that was relieved post emesis and recurring constipation at least every other day.  However the Veteran did not take any current medications for these symptoms and he did not have weight loss or an inability to gain weight attributable to his intestinal surgery.  As he weighed 196 pounds in June 2004 prior to his first surgery and currently weighed 192 pounds.  His intestinal condition also did not require an ileostomy or colostomy.  

Overall, the medical evidence of record shows that the Veteran's symptoms most closely approximate the criteria for moderate symptoms.  The Veteran's symptoms do not include severe diarrhea and do not include alternating diarrhea and constipation with more or less constant abdominal distress.  As noted above, the January 2013 noted only moderate distension/protuberance of abdomen with mild diffuse nonspecific tenderness.  There is no indication in the evidence of record of any severe symptoms that would warrant a 40 percent rating. 

Specifically, the Veteran has not been shown to have severe diarrhea, anemia, malnutrition, or more or less constant abdominal distress.  Given the foregoing, the Board finds that the Veteran's disability does not meet the criteria for a rating in excess of 20 percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7329. 

A note following Diagnostic Code 7329 states that where adhesions constitute the predominant disability, the disability should be rated under Diagnostic Code 7301 as opposed to Diagnostic Code 7329.  A higher, 50 percent, evaluation could be warranted for severe adhesions and definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  However, the medical evidence demonstrates that the Veteran's service-connected disability is not manifested by the presence of adhesions.  Therefore, consideration under this diagnostic code is not warranted.

The Board has also considered the Court's holding in DeLuca.  There is evidence that the Veteran's abdominal flexibility is limited as the January 2012 VA examiner noted that the Veteran had pulling pain on attempting work or aggravated by movements of the body.  In a December 2013 Post-Remand Brief, the Veteran's representative contended that the Veteran had objective evidence of severe symptoms on examination, such as the pulling pain aggravated by movements of his body and on attempting work.  However, there is no showing of significant functional loss of the affected part that warrants any separate disability rating.  As noted above, the examiner specifically described the Veteran's limitations as moderate and also noted that there has been no functional loss as a result of his scar.  Here, the objective findings outweigh the Veteran's lay assertions regarding severity.  For these reasons, the Board concludes that disability rating in excess of 20 percent-excluding periods when a total rating is in effect-is not warranted based on functional loss due to pain and other symptoms as contemplated by DeLuca.

Regarding the Veteran's scar, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012).  In a May 2012 supplemental statement of the case, the RO considered the claim under amended rating criteria.  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).

A deep scar is one associated with underlying soft tissue damage. Id. at Note (2).

Revised Diagnostic Code 7801 was amended only slightly, providing for ratings for scars that are deep and non-linear and indicating that a higher 20 percent rating is available for such scars covering an area of "at least" six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7803 (2008).  A superficial scar is one not associated with underlying soft tissue damage. Id. at Note (2).

Revised Diagnostic Code 7802 similarly provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

A 10 percent rating is also warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 3 Id. at Note (1).

A 10 percent rating is also warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Revised Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).

As the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that an increased evaluation is not warranted for scars related to this service-connected disability.   38 C.F.R. § 4.118 (2008, 2013). 

Specifically, the December 2004 VA examiner reported that the Veteran's scar measured 10 inches in length and was not painful on examination.  There was no adherence to the underlying tissue and while the scar was a little darker than the adjacent skin, slightly shiny but no scaling.  The scar was a superficial scar that was stable and there was no elevation or depression of the scar.  The January 2012 VA examiner noted a "well healed scar" that was not painful and/or unstable and the total area was not greater than 39 square cm as the Veteran's scar was 30cm squared.  Additionally, the scar did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  

Accordingly, the Board finds that an increased rating based on the Veteran's scarring is not warranted.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

B.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, evaluated as 20 percent disabling; type II diabetes mellitus with peripheral neuropathy bilateral lower extremities, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling and bilateral hearing loss, evaluated at a noncompensable rating.  As of May 30, 2006, his combined disability rating is 40 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

The Veteran has argued that he has been unable to return to work as a result of his June 2004 colonoscopy that resulted in his bowel perforation and his other service connected disabilities.  

In a September 2006 decision, the SSA noted that the Veteran previously was employed as a fork lift operator, paving truck driver and shipping loader which required lifting more than 20 pounds.  The SSA determined that the Veteran was disabled from June 9, 2004 and was not able to perform any past relevant work as a result of his severe impairments which were recurrent hernias, status post abdominal surgery; and arthritis of the hands and knees.  The SSA also determined that the Veteran had residual functioning capacity to perform light work with lifting limited to 10 pounds.  

On VA examination in September 2008 for diabetes, the examiner noted that the Veteran did not have diabetes mellitus when he worked and it did not affect his employment.

On VA examination in August 2010 for diabetes, the examiner opined that the Veteran's service-connected diabetes disability had no effects on the functionality of the Veteran's usual occupation.

On a VA audiological examination in October 2010, the VA examiner opined that the Veteran's hearing loss and tinnitus had significant effects on his occupation as he was assigned different duties.

On VA examination in January 2012, the VA examiner noted that the Veteran's intestinal surgery residuals impacted his ability to work as he was working as a truck driver and forklift driver and indicated that he was unable to return to work this job after the 2004 surgery and subsequent residuals (including hernia repairs).  The examiner also noted that the abdominal scar in and of itself did not limit either physical or sedentary employment.  The other residuals of the abdominal surgeries including the prior hernia repairs also did not limit sedentary employment.  However, physical employment was limited in that the Veteran remained unable to perform moderate to heavy lifting.

Initially, the Board notes that while the Veteran's combined disability rating of 40 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU, the Veteran is in receipt of a temporary 100 percent rating for convalescence from surgery for the period from September 20, 2004 to November 30, 2004.  Additionally, he has claims for entitlement to temporary total evaluations due to treatment for a service-connected condition requiring convalescence for the periods from December 1, 2004 to July 31, 2005 and from March 7, 2006 to July 7, 2006 which have been referred to the AOJ.

Accordingly, during the period of September 20, 2004 to November 30, 2004 and potentially the periods of December 1, 2004 to July 31, 2005 and from March 7, 2006 to July 7, 2006, the Veteran would meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

The Board is cognizant of the fact that VA's General Counsel 's opinion 6-99, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," VAOPGCPREC 6-99, has been withdrawn in light of the holding in Bradley v. Peake, wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating.  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id. 

The instant case, however, is distinguishable from Bradley in that here, the Veteran's only service-connected disabilities are his residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, evaluated as 20 percent disabling; type II diabetes mellitus with peripheral neuropathy bilateral lower extremities, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling and bilateral hearing loss, evaluated at a noncompensable rating.  

The Veteran is already in receipt of a temporary 100 percent rating for his service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair from September 20, 2004 to November 30, 2004 and potentially for the periods of December 1, 2004 to July 31, 2005 and from March 7, 2006 to July 7, 2006.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100% schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the claim for a TDIU during the period (s) of a temporary evaluation based on convalescence is moot based on its temporary award(s) of a 100 percent schedular rating for the Veteran's service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair.  

As a result, the Veteran does not meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU for the periods under consideration.

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The Veteran has maintained that he is unemployable due to the effects of his service-connected residuals of hernia surgery, diabetes, tinnitus and bilateral hearing loss disabilities.   

The record demonstrates that the Veteran was formerly employed as a fork lift operator, paving truck driver and shipping loader.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

As noted above, the evidence clearly reveals that the Veteran has a significant disability resulting from the residuals of his abdominal surgery that has been found to inhibit his ability to work in manual labor jobs.  While the Board is sympathetic for the restrictions that encompass this particular disability, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.  Specifically, the January 2012 VA examiner determined that while the Veteran's intestinal surgery residuals impacted his ability to work and limited his ability to perform physical work, they did not limit sedentary employment.  

This opinion is entitled to great probative weight as it was based on a review of the history and a physical examination.  

Regarding the Veteran's other service-connected disabilities, the January 2012 VA examiner noted that the abdominal scar in and of itself did not limit either physical or sedentary employment while the VA examiners in September 2008 and August 2010 found that the Veteran's diabetes did not affect his employment.  While the VA audiological examiner in October 2010 found that the Veteran's hearing loss and tinnitus had significant effects on his occupation, he indicated that these effects were merely the assignment of different duties and not rather being precluded from obtaining and maintaining all forms of substantially gainful employment.

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiners' opinions which considered the Veteran's entire disability picture and determined that when considering only the Veteran's service-connected disabilities, he was able to obtain or retain substantially gainful sedentary employment. 

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

As a final point, the Board again notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his recurrent hernias, status post abdominal surgery and arthritis of the hands and knees disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence, and the opinion of the January 2012 VA examiner that the Veteran's service connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair did not preclude him from sedentary labor.  

Additionally, the Board notes that while the SSA determined that the Veteran was totally disabled for SSA purposes, this determination resulted from a combination of his service-connected residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair and non-service connected arthritis of the hands and knees.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  

Finally, the SSA also determined that the Veteran had residual functioning capacity to perform light work with lifting limited to 10 pounds.  In short, while the SSA decision found the Veteran totally disabled for SSA purposes, it is not probative evidence that the Veteran was rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


